PER CURIAM.
Appellants have moved for an appeal from certain orders entered by the Whitley Circuit Court in a receivership proceed*398ing. The orders declared void an attempted auction sale of the receivership property and denied appellants’ $1870 claim for a real estate commission on such sale.
Clearly the action of the court was proper, since the receiver had no semblance of authority to make this sale or enter into the contract with appellants. See 45 Am. Jur., Receivers, § 175 (page 145) ; 75 C.J.S. Receivers § 222, p. 858.
The motion for appeal is denied, and the orders stand affirmed.